Lifeway Foods, Inc. 6431 W. Oakton Morton Grove, IL 60053 Phone: (847) 967-1010 Fax: (847) 967-6558 E-mail: info@lifeway.net Web site:www.lifeway.net- www.kefir.com – www.starfruitcafe.com November 21, 2014 Via EDGAR H. Roger Schwall Assistant Director United States Securities and Exchange Commission t., N.E. Washington, D.C.20549 Re: Lifeway Foods, Inc. Amendment No. 1 to Form 10-K for Fiscal Year Ended December 31, 2013 Filed October 3, 2014 Amendment No. 1 to Form 10-Q for Fiscal Quarter Ended June 30, 2014 Filed October 3, 2014 Response Letter Dated October 3, 2014 File No. 000-17363 Dear Mr. Schwall: Lifeway Foods, Inc. (the “Company”) hereby advises the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) that the Company has received the Staff’s letter dated November 7, 2014 (the “Staff Comment Letter”), regarding the Commission’s review of the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013, the Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2014 and the Response Letter from the Company dated October 3, 2014. The Staff Comment Letter requests that the Company respond within ten (10) business days or advise the Staff when the Company would provide a response. During the time period to respond several key employees of the Company and the accounting firm and law firm who are assisting in preparing responses to the comments contained in the Staff Comment Letter were simultaneously working on the Company’s Form 10-Q for the period ended September 30, 2014 which hampered our ability to respond within the time period requested in your letter. As discussed with Parhaum J. Hamidi, the Company respectfully requests an extension until Tuesday, December 9, 2014 to respond to the Staff Comment Letter. Thank you for your consideration of our request. If you have any questions, or if you require additional information, regarding the foregoing, please contact me at (347) 915-0118. Sincerely, /s/ Edward Smolyansky Edward Smolyansky Chief Financial and Accounting Officer, Chief Operating Officer, Secretary and Treasurer
